Exhibit 10.1

AMENDMENT NO. 3

MICHAEL S. JEFFRIES EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 3 to the Employment Agreement is made and entered into on
May 7, 2012, by and between Abercrombie & Fitch Co., a Delaware corporation (the
“Company”), and Michael S. Jeffries (the “Executive”).

R E C I T A L S

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement entered into as of December 19, 2008 (the “Employment Agreement”)
pursuant to which the Executive is employed as the Company’s Chairman of the
Board of Directors and Chief Executive Officer;

WHEREAS, the Company has continuously employed the Executive as the Company’s
Chief Executive Officer pursuant to employment agreements or arrangements
entered into prior to the Employment Agreement since February 1992;

WHEREAS, the Employment Agreement provides that the Executive will be awarded
performance-based grants of equity-based compensation on a semi-annual basis but
only if there is increase in the total shareholder return of the Company (the
“Semi-Annual Grants”);

WHEREAS, the Company has implemented an incentive compensation program for its
executive vice presidents whereby grants of restricted stock and/or restricted
stock units will be subject to performance vesting based on the achievement of
EPS goals; and

WHEREAS, the Company and the Executive desire to amend the terms of the
Employment Agreement as set forth herein, effective, except as specifically
provided for herein, as of the date hereof, in order to provide that any
restricted stock and/or restricted stock units granted to the Executive after
the date of this Amendment No. 3 as part of his Semi-Annual Grants will also be
subject to the same EPS threshold and target levels applicable to the Company’s
Executive Vice Presidents.



--------------------------------------------------------------------------------

A G R E E M E N T

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto hereby agree as follows:

1. Section 4(c) is hereby amended by deleting the existing Section 4(c) and
replacing it in its entirety with the following:

“(c) Subject to Subsection 4(d), with respect to each fiscal year of the Term
starting with the 2009 fiscal year, the Executive will be granted two equity
grants (each a “Semi-Annual Grant”), one of which shall be granted within 75
days following the end of the second fiscal quarter of the applicable fiscal
year and the other within 75 days following the end of the applicable fiscal
year, provided that the Executive remains continuously employed by the Company
through each such grant date (or in the case of the Semi-Annual Grant for the
six month period ending on February 1, 2014, remains a member of the Board
through the date of such grant). The first Semi-Annual Grant shall relate to the
first six months of the fiscal year beginning on February 1, 2009. Each
Semi-Annual Grant awarded with respect to any fiscal period ending on or prior
to July 30, 2011 shall be in the form of stock options or stock appreciation
rights (with an exercise price equal to the fair market value of the Common
Stock on the applicable grant date). Each Semi-Annual Grant awarded with respect
to any fiscal period ending after July 30, 2011, but before July 28, 2012, shall
be in the form of stock options or stock appreciation rights (with an exercise
price equal to the fair market value of the Common Stock on the applicable grant
date), restricted stock or restricted stock units, or a combination thereof, in
each case, as elected by the Executive in advance of the grant date in the
manner specified by the Company. With respect to each Semi-Annual Grant awarded
with respect to any fiscal period ending on or after July 28, 2012, eighty
percent (80%) of the total fair value of the Semi-Annual Grant shall be awarded
in the form of stock options or stock appreciation rights and twenty percent
(20%) of the total fair value of the Semi-Annual Grant shall be awarded in the
form of restricted stock or restricted stock units with performance-based
vesting criteria described below. Each Semi-Annual Grant shall have a “fair
value” (as determined by the Company in accordance with Financial Accounting
Standards Board’s Statement of Financial Accounting Standards No. 123 (revised
2004), Share-Based Payment (“FAS 123R”), now known as FASB Accounting Standards
Codification Topic 718, or such revised standard as then applicable using a
seven-year term) on the grant date thereof (the “Semi-Annual Grant Value”) equal
to: (i) the product of Semi-Annual TSR (as defined herein) minus (ii) the sum of
Semi-Annual Cash (as defined herein) plus Semi-Annual Pension Increase (as
defined herein); provided, however, in no event shall the Semi-Annual TSR exceed
25% of the Company’s Adjusted Operating Income (as defined herein) for the
fiscal period to which the Semi-Annual Grant relates. If the Semi-Annual Grant
Value for any fiscal period is less than or equal to zero, no Semi-Annual Grant
will be made in respect of that period and any amount by which the Semi-Annual
Grant Value is less than zero shall be carried forward to be applied to the
calculation of the Semi-Annual Grant Value in future periods. The Semi-Annual
Grants will be subject to the terms and conditions of the Stock Incentive Plan
and the customary form of award agreement used thereunder generally from time to
time for executives of the Company; provided, however, that:

(i) Subject to the provisions of Subsections 4(c)(ii), 10(b)(vi), 10(c)(v),
10(d)(v) and 10(e)(v) of this Agreement, the following vesting provisions shall
apply to Semi-Annual Grants awarded with respect to any fiscal period ending
before July 28, 2012:

 

  (A) Each Semi-Annual Grant shall become vested and non-forfeitable in equal
annual installments over the four year period following the grant date thereof
(25% per year commencing on the first anniversary of the grant date), but shall
become 100% vested and non-forfeitable on February 1, 2014, provided that the
Executive remains continuously employed by the Company from the Effective Date
through each such vesting date,

 

2



--------------------------------------------------------------------------------

(ii) Subject to the provisions of Subsections 4(c)(ii), 10(b)(vi), 10(c)(v),
10(d)(v) and 10(e)(v) of this Agreement, the following vesting provisions shall
apply to Semi-Annual Grants awarded with respect to the six-month periods ending
on July 28, 2012 and on February 2, 2013:

 

  (A) Each Semi-Annual Grant shall become vested and non-forfeitable in equal
annual installments over the four year period following the grant date thereof
(25% per year commencing on the first anniversary of the grant date), but shall
become 100% vested and non-forfeitable on February 1, 2014, provided that the
Executive remains continuously employed by the Company from the Effective Date
through each such vesting date and, in the case of the portion of the
Semi-Annual Grant awarded in the form of restricted stock or restricted stock
units shall only be eligible to vest if and to the extent the performance-based
vesting criteria described below are satisfied,

 

  (B) 100% of the restricted stock or restricted stock units granted pursuant to
such Semi-Annual Grant shall become eligible for vesting as specified in (A) if
the Company achieves 100% or more of the “Target performance level” of the
adjusted EPS goals established by the Compensation Committee for performance
share awards granted to Executive Vice Presidents of the Company for the fiscal
year ending on February 2, 2013. For all purposes herein, “Target performance
level” of the adjusted EPS goals shall be defined in the same manner as it is
defined by the Compensation Committee for purposes of the performance share
awards granted to Executive Vice Presidents of the Company for the applicable
fiscal year.

 

  (C) 50% of the restricted stock or restricted stock units granted pursuant to
such Semi-Annual Grant shall become eligible for vesting as specified in (A) if
the Company achieves the “Threshold performance level” of the adjusted EPS goals
established by the Compensation Committee for performance share awards granted
to Executive Vice Presidents of the Company for the fiscal year ending on
February 2, 2013. For all purposes herein, “Threshold performance level” of the
adjusted EPS goals shall be defined in the same manner as it is defined by the
Compensation Committee for purposes of the performance share awards granted to
Executive Vice Presidents of the Company for the applicable fiscal year.

 

  (D) If the Company’s achieved adjusted EPS is in between the Threshold and
Target performance levels established for performance share awards granted to
Executive Vice Presidents of the Company for the fiscal year ending on
February 2, 2013, a pro rata portion (based on linear interpolation) of the
restricted stock or restricted stock units granted pursuant to such Semi-Annual
Grant shall become eligible for vesting as specified in (A).

 

3



--------------------------------------------------------------------------------

  (E) 0% of the restricted stock or restricted stock units granted pursuant to
such Semi-Annual Grant shall become eligible for vesting as specified in (A) if
the Company does not achieve the Threshold performance level of the adjusted EPS
goals established for performance share awards granted to Executive Vice
Presidents of the Company for the fiscal year ending on February 2, 2013.

 

  (F) To the extent that any restricted stock or restricted stock units granted
with respect to the six month periods ending on July 28, 2012 and on February 2,
2013 are not eligible for vesting because achieved adjusted EPS for the year
ending on February 2, 2013 is below the Target performance level specified in
(B), they will be carried forward for one fiscal year. All or a portion of such
restricted stock or restricted stock units may become eligible for vesting as
specified in (A) if adjusted EPS goals established by the Compensation Committee
for performance share awards granted to Executive Vice Presidents of the Company
for the fiscal year ending on February 1, 2014 are achieved as specified in
(B) through (E).

(iii) Subject to the provisions of Subsections 4(c)(ii), 10(b)(vi), 10(c)(v),
10(d)(v) and 10(e)(v) of this Agreement, the following vesting provisions shall
apply to the Semi-Annual Grants awarded with respect to the six month periods
ending on August 3, 2013 and February 1, 2014:

 

  (A) The Semi-Annual Grant for the six-month period ending on August 3, 2013
shall be 100% vested on February 1, 2014 and the final Semi-Annual Grant for the
six-month period ending on February 1, 2014 shall be 100% vested and
non-forfeitable on the date of grant, provided that the Executive remains
continuously employed by the Company from the Effective Date through February 1,
2014 and provides continued service either as an employee or as a member of the
Board from the Effective Date through the date of such grant and, in the case of
the portion of the Semi-Annual Grants awarded in the form of restricted stock or
restricted stock units shall only be eligible to vest if and to the extent the
performance-based vesting criteria described below are satisfied.

 

  (B) 100% of the restricted stock or restricted stock units granted pursuant to
such Semi-Annual Grants shall become eligible for vesting as specified in (A) if
the Company achieves 100% or more of the Target performance level of the
adjusted EPS goals established by the Compensation Committee for performance
share awards granted to Executive Vice Presidents of the Company for the fiscal
year ending on February 1, 2014. For all purposes herein, “Target performance
level” of the adjusted EPS goals shall be defined in the same manner as it is
defined by the Compensation Committee for purposes of the performance share
awards granted to Executive Vice Presidents of the Company for the applicable
fiscal year.

 

4



--------------------------------------------------------------------------------

  (C) 50% of the restricted stock or restricted stock units granted pursuant to
such Semi-Annual Grants shall become eligible for vesting as specified in (A) if
the Company achieves the Threshold performance level of the adjusted EPS goals
established by the Compensation Committee for performance share awards granted
to Executive Vice Presidents of the Company for the fiscal year ending on
February 1, 2014. For all purposes herein, “Threshold performance level of the
adjusted EPS goals shall be defined in the same manner as it is defined by the
Compensation Committee for purposes of the performance share awards granted to
Executive Vice Presidents of the Company for the applicable fiscal year.

 

  (D) If the Company’s achieved adjusted EPS is in between the Threshold and
Target performance levels established for performance share awards granted to
Executive Vice Presidents of the Company for the fiscal year ending on
February 1, 2014, a pro rata portion (based on linear interpolation) of the
restricted stock or restricted stock units granted pursuant to such Semi-Annual
Grants shall become eligible for vesting as specified in (A).

 

  (E) 0% of the restricted stock or restricted stock units granted pursuant to
such Semi-Annual Grants shall become eligible for vesting as specified in (A) if
the Company does not achieve the Threshold performance level of the adjusted EPS
goals established for performance share awards granted to Executive Vice
Presidents of the Company for the fiscal year ending on February 1, 2014.

(iv) Notwithstanding any other provision in this Agreement to the contrary,
including but not limited to the preceding Subsection 4(c)(i), Executive’s
Semi-Annual Grants, to the extent awarded in the form of restricted stock or
restricted stock units, shall become vested in 2014 only to the extent that the
FY 2013 Q4 Average Mock Portfolio Value (as defined herein) exceeds the sum of
(A) the Beginning Average Mock Portfolio Value (as defined herein) and (B) the
sum of the Semi-Annual Grant Value of (x) all Semi-Annual Grants awarded to
Executive pursuant to this Subsection 4(c) in the form of restricted stock or
restricted stock units that have vested before February 1, 2014 and (y) all
Semi-Annual Grants awarded to Executive pursuant to this Subsection 4(c) in the
form of stock options or stock appreciation rights. If the calculation in the
preceding sentence results in a positive number, then the shares subject to any
unvested restricted stock or restricted stock units awarded under a Semi-Annual
Grant shall become vested on a share by share basis, and as they vest shall
reduce such positive number (using the Semi-Annual Grant Value thereof) until it
reaches zero. Notwithstanding anything herein to the contrary, the limitation on
vesting described in this Subsection 4(c)(ii) shall not apply to any unvested
stock options or stock appreciation rights awarded to Executive in any
Semi-Annual Grant, all of which shall vest pursuant to Subsection 4(c)(i).

 

5



--------------------------------------------------------------------------------

(v) To the extent a Semi-Annual Grant is in the form of stock options or stock
appreciation rights, such Semi-Annual Grant shall expire on the seventh
anniversary of the grant date thereof.

(vi) Following termination of the Executive’s employment for any reason other
than Cause, the then vested portion of each outstanding Semi-Annual Grant that
was granted in the form of stock options or stock appreciation rights
(including, without limitation, any portion that becomes vested upon the
Executive’s termination of employment) shall remain exercisable until the end of
the applicable 7-year term, without regard to any shorter post-termination of
employment exercise period otherwise applicable under the Stock Incentive Plan.”

2. Except as expressly provided herein, the provisions of the Employment
Agreement shall remain in full force and effect and are hereby ratified and
confirmed.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amendment No. 3 as of
the date first written above.

 

ABERCROMBIE & FITCH CO. By:  

/s/ Ronald A. Robins Jr.

  Ronald A. Robins, Jr., its Senior Vice President,   General Counsel and
Secretary EXECUTIVE

/s/ Michael S. Jeffries

Michael S. Jeffries